Citation Nr: 0117576	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-43 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for the residuals of a 
shell fragment wound of the left shoulder.  

2. Entitlement to service connection for a skin disorder 
described as a rash and dermatitis of the hands and 
claimed as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1964 to September 1968.  His military occupation 
specialty was aircraft pneumatic repairman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the RO 
which denied service connection for a back disorder, denied 
service connection for residuals of a shell fragment wound of 
the left shoulder, and also denied service connection for a 
skin disorder then characterized as dermatitis of the hands.  
In May 1994, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

Since the veteran requested a personal hearing before a 
member of the Board in his substantive appeal (VA Form 1-9), 
the Board remanded this case in December 1996 inorder to 
afford the veteran such a hearing.  In October 1997, the 
veteran appeared and gave testimony at an RO hearing before 
the undersigned Board member.  A transcript of this hearing 
is also of record.  

In March 1998, the Board again remanded this case to the RO 
for further development.  Thereafter, service connection for 
chronic low back pain, degenerative disc disease at L4-5, was 
granted by the RO in a rating decision of January 2001.  A 20 
percent rating was assigned for this disability, effective 
April 8, 1993.  Only the issues of service connection for 
residuals of a shell fragment wound of the left shoulder and 
service connection for a skin disability are currently before 
the Board for appellate consideration at this time.  

In a series of letters, the veteran has asserted that his 
skin disability affects numerous areas of his body and he has 
also asserted that this disability is due to exposure to 
Agent Orange.  While the issue of entitlement to service 
connection for the residuals of exposure to Agent Orange have 
not been adjudicated by the RO, such is inextricably 
intertwined with the veteran's current claim for service 
connection for a skin disorder.  Since that is the case, this 
issue has therefore been characterized as listed on the title 
page of this decision.  


REMAND

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  Accordingly, the issues currently before the 
Board on appeal in this case must also be remanded to the RO 
so that it can adjudicate the issues certified for appeal in 
light of this recent statutory provision.  

The VCAA has imposed additional obligations on VA to ensure 
that assistance is provided to the veteran in developing 
evidence essential to his claim.  The RO should therefore 
ensure that all development requested below has been 
undertaken, and also ensure that all development and 
notification requirements are in compliance with VCAA.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision in regard to the issues currently 
certified for appeal at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

In regard to the claim for service connection for a shell 
fragment wound of the left shoulder, the veteran has 
contended that he sustained this wound on January 18, 1968, 
while in Vietnam on a temporary tour of detached duty from 
his permanent station with the 405th Field Maintenance 
Squadron (Detachment D), at Clark Air Force Base in the 
Philippine Islands.  He has contended that, on that date, he 
was a passenger on board an aircraft arriving at the Air 
Force installation at Qui Nhon, Vietnam, en route to Clark 
Air Force Base via Saigon when the aircraft was struck by 
hostile fire.  In his original claim of April 1993, the 
veteran identified the aircraft in question as constituting 
Flight Number 651.  He also said that he received immediate 
treatment from an Air Force medic at Qui Nhon, and then 
received treatment the next day at the hospital at Ton Son 
Nhut Air Base near Saigon.  During his May 1994 hearing at 
the RO, the veteran's representative argued that this injury 
was sustained during combat.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connected may 
be granted for disability diagnosed after service when all 
the evidence indicates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2000).  

Under the provisions of 38 U.S.C.A. § 1154(b) (1991), in the 
case of any veteran who engaged with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

The veteran's available service medical records, including 
his August 1968 examination prior to service discharge, 
contain no reference to any wound to his left shoulder and 
there is no documentation in the claims folder indicating 
that he was ever awarded the Purple Heart Medal.  The 
discharge examination reflects a history of left arm fracture 
before service, but no current disability of the left upper 
extremity.  

The veteran is a recipient of the Vietnam Service Medal and 
the record contains a statement from a service associate who 
states that he accompanied the veteran during temporary 
assignments to Vietnam.  The writer referenced an incident in 
which the veteran was "hurt" while in transit from Danang 
"to a base further south in Vietnam".  During a May 1993 VA 
medical examination, a 2 x 2-centimeter scar was noted over 
the left deltoid which was said to be "compatible" with a 
shrapnel wound, but was otherwise unremarkable.  There was 
also a linear scar noted on the posterior left scapula.  X-
ray examination of the left shoulder revealed no 
abnormalities.

In the Board remand of March 1998 the RO was instructed to 
ascertain if the veteran was involved in combat during his 
military service.  If such was determined, consideration was 
to be given to the provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  The record indicates that the RO subsequently 
contacted the U.S Armed Forces Center for Research of Unit 
Records (USACRUR) in connection with instructions contained 
in the Board's March 1998 remand.  While the specific 
communication from the RO to USACRUR is not in the claims 
folder, the December 1998 response from the Director of 
USACRUR indicates that the RO failed to provide relevant 
information sufficient for meaningful research in regard to 
the veteran's claimed combat exposure.  Moreover, the 
December 1998 letter from USACRUR indicates that that 
organization was under the impression that the veteran was 
seeking verification of stressful incidents related to a 
claim for post-traumatic stress disorder.  No reference 
whatever was made to the claimed incident in which the 
veteran was wounded while a passenger on an Air Force 
aircraft on January 18, 1968.  Nonetheless, without any 
further attempt at verifying the veteran's claims regarding 
exposure enemy fire and resulting wounds, the RO determined 
in February 2000 that the veteran had not been exposed to 
combat.  

The United States Court of Appeals for Veterans Claims 
(Court) has said that, where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
view of the above, it is apparent that further development of 
the evidence by the RO is necessary prior to further 
appellate adjudication of the issue of entitlement to service 
connection for residuals of a shell fragment wound of the 
left shoulder.  

In regard to the veteran's claim regarding entitlement to 
service connection for a skin disorder, the Board notes 
initially that the veteran has contended that he developed a 
rash on his back, ears, and hands in July and August 1967 
while stationed at the Air Force Base in Danang, Vietnam.  He 
has also said that, at that time, he was servicing aircraft 
that were involved in the spraying of Agent Orange.  

By law and regulation, a veteran who, during active military 
service, served in Vietnam between January 1962 and May 1975, 
and has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  

On the veteran's August 1968 examination prior to service 
discharge, he gave a history of a skin condition that 
developed while he was at Danang, Vietnam.  It was said that 
this condition was treated without complications or sequelae.  
The veteran's skin was evaluated as normal on clinical 
evaluation.  

The record also includes a letter from a service associate 
who said that he served with the veteran in Danang and had 
observed the veteran to have a bad rash on his ears, neck, 
back, and hands during November 1967.  He also said that he 
had been told that the veteran developed this rash during an 
earlier assignment at Danang.  The record also contains a 
copy of a service personnel record that consisted of part of 
the veteran's performance evaluation as a member of the 405th 
Field Maintenance Squadron for the period from March 1967 to 
March 1968.  It was reported in this document that the 
veteran had been on numerous temporary duty assignments in 
Southeast Asia and had worked under "adverse conditions and 
the constant threat of hostile fire."  In view of this 
evidence, the Board concedes that, for purposes of satisfying 
the provisions of 38 C.F.R. § 3.307(a)(6)(iii), the veteran 
was in Vietnam during his period of active service. 

The first clinical finding of a skin rash documented in the 
record dates from June 1987, when he received private 
treatment for a cyst on his lip, which was said to have dated 
from childhood.  In March 1989, another private physician 
noted that the veteran had a "rash-contact dermatitis from a 
cat," which was said to be almost gone at that time.  In 
February 1990 the veteran was noted to a rash on his ears and 
a lesion on his left forearm, which were assessed as 
seborrheic keratosis.  At that time, he was also reported to 
have a cyst-like lump on his neck.  (No private clinical 
records of treatment for skin problems subsequent to February 
1990 are in the claims folder.)

During VA outpatient treatment in September 1992 the veteran 
was noted to have chronic skin telengastsis on the chest.  
During further treatment in December 1992 and January 1993, 
the veteran gave a history of a recurring generalized rash 
since 1967.  Evaluation revealed redness and scaling of the 
hands and fingers, assessed as chronic dermatitis.  No 
clinical records of VA treatment for a skin disability 
subsequent to January 1993 are of record.  

No skin rash was clinically noted on a general VA medical 
examination in May 1993.  

During hearings at the RO conducted in connection with this 
appeal in 1994 and 1997, the veteran testified that he had 
had a recurring rash on his back, hands, shoulders, feet, and 
legs ever since his service in Vietnam during 1967.  He said 
that the rash would blister, peel, itch, and occasionally 
ooze, especially on the shoulders.  The veteran also said the 
rash would "come and go," and seemed to be at its worst 
during the winter months.  

In a letter dated in August 1998, the veteran asserted that 
he was given an Agent Orange examination at the Jamaica Plain 
VA Medical Center in Boston, Massachusetts.  The report of 
this examination is not in the claims folder and the RO 
should attempt to obtain this evidence prior to further 
appellate consideration of the veteran's claim for service 
connection for a skin disorder.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board also notes that the record indicates that the 
veteran has been awarded disability benefits by the Social 
Security Administration in October 1998.  These benefits were 
effective beginning in August 1992.  Neither the decision 
awarding these benefits or the medical evidence upon which 
the decision was based are currently of record.  Such should 
also be obtained by the RO prior to further appellate 
consideration of the veteran's claims.  See Schafrath v. 
Derwinski, supra.  

The veteran was afforded a VA examination in December 2000, 
after which the examiner reported that no skin rash was found 
during the physical evaluation.  The examining physician also 
said that he therefore would not comment or speculate on 
question about remote or recent skin conditions.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, whenever possible, examinations of disabilities, such 
as a skin disabilities which are subject to periodic 
exacerbation and improvement, should be scheduled when the 
condition would be most disabling.  See Bowers v. Brown, 2 
Vet. App. 675, 676 (1992) and Ardison v. Brown, 2 Vet. App. 
405 (1994).  The Board therefore believes that the veteran 
should be given a VA dermatology evaluation during a period 
of exacerbation of his skin disorder, if possible, so that 
questions relating to its correct diagnosis and etiology may 
be fully answered.  

Should the veteran be scheduled for a VA dermatology 
examination in connection with his current claim for service 
connection for a skin disability, he is herein advised that, 
in keeping with the VA's duty to assist, as announced in 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991), at least 
in part the purpose of such a requested examination is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending any such VA examination may result in an adverse 
determination.

In view of the foregoing, this case must again be remanded 
for the following action:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
claimant and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for service 
connection for residuals of a shell 
fragment wound of the left shoulder 
and service connection for a skin 
disability under the Veterans Claims 
Assistance Act of 2000.  The RO should 
also inform the appellant of the 
various types of documentation that 
can serve as evidence in regard to 
these claims.  The RO should also 
inform the veteran of the need for him 
to seek VA treatment and evaluation 
for his skin disability during periods 
of exacerbation of this disorder.  

2. In this regard, the RO should also 
request that the veteran provide the 
names and addresses of any and all 
health care providers, both VA and non 
VA, who have treated him for his skin 
disability or left shoulder wound 
residuals at any time since January 
1990.  When the veteran responds, and 
provides any necessary authorizations, 
the RO should contact the named health 
care providers private health care 
providers and obtain copies of all 
clinical records reflecting such 
treatment that are not already in the 
claims folder.  The RO should also 
obtain a copy of the Agent Orange 
examination which the veteran 
reportedly received at the VA Medical 
Center in Jamaica Plain.  Any 
documentation received should also be 
associated with the claims folder.  

3. The RO should take appropriate action 
to obtain a copy of the October 1998 
SSA decision awarding the veteran 
disability benefits and also obtain 
copies of all clinical evidence upon 
which that decision was based.  All 
such documentation obtained should be 
associated with the claims folder.  

4. The RO should then review the file and 
prepare a summary of the claimed 
incident which reportedly occurred on 
January 18, 1968 when the veteran was 
wounded in the left shoulder while a 
passenger on a U.S. Air Force 
aircraft, Flight Number 651, which was 
fired upon by enemy forces while 
attempting to land at the air base at 
Qui Nhon, Vietnam.  If necessary, 
further detains should be elicited 
from the veteran.  

5. This information should be sent to 
USASCRUR, 7798 Cissa Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
verification of this incident.  
USASCRUR should also be requested to 
obtain the unit history of the 405th 
Field Maintenance Squadron (Detachment 
D), for the period from July 1967 
through September 1968.  All 
information obtained from USASCRUR, to 
include the unit history of the 405th 
Field Maintenance Squadron (Detachment 
D), for the period from July 1967 
through September 1968, should be 
associated with the claims folder.  

6. Based on the response by USASCRUR, and 
with consideration of the record in 
its entirety, the RO should make a 
determination of whether the veteran, 
at the time of the incident in 
question, was "engaged in combat with 
the enemy."  If the answer is in the 
affirmative, the veteran's lay 
testimony and other lay testimony 
regarding the incurrence of a shrapnel 
wound to his left shoulder on January 
18, 1968 must be considered in 
accordance with the provisions of 38 
U.S.C.A. § 1154(b) (West 1991).  

7. The RO should also, to the extent 
practicable, afford the veteran a VA 
dermatology examination at a time when 
the veteran's claimed skin disorder is 
in a period of exacerbation.  The 
cooperation of the veteran in 
identifying such times is essential.  
All pertinent clinical findings should 
be reported in detail and any 
appropriate special tests should be 
conducted.  The claims folder, to 
include a copy of this remand, must be 
made available to the examining 
physician so that he can review the 
pertinent clinical record in detail.  
The examining physician should state 
that he reviewed the claims folder in 
his report of the examination.  At the 
conclusion of the examination and 
after a careful review of the relevant 
clinical evidence in the claims 
folder, the examining physician should 
express a medical opinion as to the 
following questions: 

a.  What is the correct diagnosis 
of the veteran's current skin 
disease;

b.  Is such skin disorder at 
least as likely as not to have 
been caused by exposure to Agent 
Orange during service?  

8. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

9. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied as per VBA Fast 
Letters 00-87 (November 17, 2000), and 
00-92 (December 31, 2000).  

10. Then the RO should again adjudicate 
the issues of entitlement to service 
connection for residuals of a shell 
fragment wound of the left shoulder 
and entitlement to service connection 
for a skin disorder characterized as a 
rash and dermatitis of the hands and 
claimed as a residual of exposure to 
Agent Orange.  If these benefits 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence, to comply with precedent 
decisions of the Court and to comply with the provisions of 
the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



